NOTE: This order is nonprecedential.

%United States Court of Appeals
for the Federal Circuit

CHRISTINE BALDRIDGE
(DOING BUSINESS AS INVENTORY DISCOUNT
PRINTERS),
Petitioner,

V.

GOVERNMENT PRINTING OFFICE,
Respondent.

2012-6001

On appeal from the Government Accountability Of-
fice, Contract Appeals Board no. 11-72994»

ON MOTION

ORDER

Christine Baldridge moves the court to correct and
supplement the certified list. The Government Printing
Office opposes. Baldridge also moves the court to stay the
case until resolution of her motion or in the alternative
grant a 21-day extension of time to file her brief.

This court’s review is based upon the record of evi-
dence that was before the Contract Appeals Board. See

BALDRIDGE V. GPO 2

Fed. R. App. P. 10(a)(1). Baldridge has not shown that
the alleged missing documents were part of the record in
the proceedings below. We cannot accept new evidence on
appeal and are limited to the record before the Contract
Appeals Board.

Accordingly,
. IT ls ORDERED THAT:

(1) The motion to correct and supplement the certi-
fied list is denied.

(2) The motion to stay the case is denied. The motion
for an extension of time to file Baldridge’s brief is granted
to the extent that her brief is due 21 days after the date of
this order.

FoR THE CoURT

AUG 2 2 2012

/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Christine Baldridge w
A. Bondurant Eley, Esq. 
FEALS FOR
826 “AUYE%HEEERAL C\RCU\T
AUG 22 2012
JAN HORBALV

CLERK